                             Case 1:21-cv-00066-NONE-JLT Document 27
                                                                  26 Filed 03/23/21
                                                                           03/22/21 Page 1 of 2
                                                                                              4


                         1 WILKE FLEURY LLP
                           DANIEL J. FOSTER (SBN 238012)
                         2 dfoster@wilkefleury.com
                           ISLAM M. AHMAD (SBN 302322)
                         3 iahmad@wilkefleury.com
                           400 Capitol Mall, Twenty-Second Floor
                         4 Sacramento, California 95814
                           Telephone: (916) 441-2430
                         5 Facsimile:   (916) 442-6664

                         6 Attorneys for Defendant, SIERRA PACIFIC
                           MORTGAGE COMPANY, INC.
                         7

                         8                                    UNITED STATES DISTRICT COURT

                         9                        EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

                     10

                     11 TAUNYA      DONAHOE      and   CURTIS                      Case No. 1:21-cv-00066 NONE JLT
                        DONAHOE,
                     12                                                           STIPULATION AND ORDER TO
                                    Plaintiffs,                                   EXTEND TIME TO ANSWER FIRST
                     13                                                           AMENDED COMPLAINT
                              v.                                                  (Doc. 26)
                     14                                                           [Local Rule 144]
                        SIERRA PACIFIC MORTGAGE COMPANY,
                     15 INC.;     EQUIFAX       INFORMATION                        Magistrate Judge Jennifer L. Thurston
                        SERVICES,         LLC;       EXPERIAN
                     16 INFORMATION SOLUTIONS, INC.; and                           Trial Date:          Not Yet Set
                        DOES 1-10 INCLUSIVE,
                     17
                                    Defendants.
                     18

                     19                  Plaintiffs TAUNYA DONAHOE and CURTIS DONAHOE, on the one hand, and Defendant

                     20 SIERRA PACIFIC MORTGAGE COMPANY, INC., on the other hand, HEREBY STIPULATE

                     21 AND AGREE that Defendant SIERRA PACIFIC MORTGAGE COMPANY, INC. may have until

                     22 April 23, 2021 to file a responsive pleading to Plaintiffs’ First Amended Complaint. The parties

                     23 intend to meet and confer regarding a potential motion to dismiss pursuant to Federal Rules of Civil

                     24 Procedure, Rule 12(b)(6), and engage in settlement negotiations.

                     25                  This is the second stipulation for an extension of time between the parties. Accordingly,

                     26 pursuant to Local Rule 144(a), approval of this stipulation is required by the Court.

                     27 / / /

                     28 / / /
W IL K E F L EUR Y LLP
 ATTORNEYS AT LAW            2732098.1
    SACRAMENTO
                                                STIPULATION AND ORDER TO EXTEND TIME TO ANSWER COMPLAINT
                             Case 1:21-cv-00066-NONE-JLT Document 27
                                                                  26 Filed 03/23/21
                                                                           03/22/21 Page 2 of 2
                                                                                              4


                         1 DATED: March 22, 2021                       WILKE FLEURY LLP

                         2

                         3
                                                                       By:             /s/ Islam M. Ahmad
                         4                                                                     ISLAM M. AHMAD
                                                                                   Attorneys for Defendant, SIERRA PACIFIC
                         5                                                               MORTGAGE COMPANY, INC.
                         6

                         7 DATED: March 22, 2021                       LAW OFFFICES OF TODD M. FRIEDMAN, P.C.

                         8

                         9                                             By:            /s/ Todd M. Friedman
                                                                                            TODD M. FRIEDMAN
                     10
                                                                                    Attorneys for TAUNYA DONAHOE and
                     11                                                                      CURTIS DONAHOE

                     12
                                                                         ORDER
                     13
                                         Pursuant to the parties’ stipulation, IT IS SO ORDERED. Defendant SIERRA PACIFIC
                     14
                             MORTGAGE COMPANY, INC. shall answer or otherwise respond to Plaintiffs’ Complaint on or
                     15
                             before _______________________,
                                      April 23               2021.
                     16
                             DATED: __________________,
                                     March 22           2021
                     17

                     18

                     19                                                   UNITED STATES DISTRICT JUDGE
                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
W IL K E F L EUR Y LLP
 ATTORNEYS AT LAW
    SACRAMENTO
                             2732098.1                                       -2-
                                               STIPULATION AND ORDER TO EXTEND TIME TO ANSWER COMPLAINT
